Citation Nr: 0824187	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to VA benefits based on the 
character of the appellant's discharge. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to May 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In April 2005, the appellant was afforded a personal hearing 
in Washington, DC, before the undersigned.  A transcript of 
that hearing has been associated with the appellant's claims 
file.  The matter was remanded in June 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the appellant's claim 
so that he is afforded every possible consideration.

In an April 1989 decision, the RO denied the appellant's 
claim of legal entitlement to VA benefits based on the 
character of the appellant's discharge.  In an August 1991 
decision, the RO determined that no new and material evidence 
had been submitted to reopen the appellant's previously 
denied claim of entitlement to VA benefits based on the 
character of the appellant's discharge.  


This appeal arises from an August 2004 RO decision that 
denied the claim of legal entitlement to VA benefits based on 
the character of the appellant's discharge.  In a June 2007 
decision, the Board remanded the appellant's claim for proper 
notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran received a proper notice letter in July 2007.  
Therefore, the Board finds that the directives of its June 
2007 remand have been satisfactorily complied with and the 
appeal has now once again returned to the Board for further 
review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appellant's claim was readjudicated in a May 2008 SSOC.  
Subsequent to the May 2008 SSOC, the veteran has submitted 
additional evidence to the Board.  Pursuant to 38 C.F.R. § 
20.1304(c), any pertinent evidence submitted by the appellant 
or his representative must be referred to the agency of 
original jurisdiction for initial review, unless this 
procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral.  In 
this case, the appellant has specifically indicated that he 
does not wish to waive AOJ consideration.  In a June 2008 
statement, the appellant indicated to his representative that 
he wanted the AMC to review his appeal before it was sent to 
the Board.  Similarly, in a July 2008 letter to the Board, 
the appellant indicated the same.  A July 2008 statement from 
the appellant's representative echoes his desire to have the 
AMC review his newly submitted evidence.  Thus, because the 
appellant did not waive his right to have this additional 
evidence initially considered by the agency of original 
jurisdiction (AMC), the AMC must first consider this 
additional evidence and issue another SSOC, as appropriate.  
See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

1.  All additional evidence submitted by 
the appellant should be reviewed by the 
AMC.

2.  After completing the above action and 
any other development as may be indicated, 
the appellant's claim should be 
readjudicated, to include all evidence 
received since the May 2008 supplemental 
statement of the case.  If the claim 
remains denied, the appellant and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

